              Case 2:20-cv-02457-JJT Document 2 Filed 12/22/20 Page 1 of 3




     Sitar Bhatt, State Bar Number 029622
 1   sbhatt@tysonmendes.com
     TYSON & MENDES, LLP
 2   7910 East Thompson Peak Parkway, Suite 101
     Scottsdale, Arizona 85255
 3   Telephone: (480) 571-5031
     Facsimile: (480) 245-5424
 4   Attorneys for Defendant

 5
                                    UNITED STATES DISTRICT COURT
 6
                                           DISTRICT OF ARIZONA
 7
      DollarDays International, Inc.,                  ) No.
 8                                                     )
                                                       ) DEFENDANT’S CORPORATE
 9                                    Plaintiff,       ) DISCLOSURE STATEMENT
              vs.                                      )
10                                                     )
      KY Closeouts, LLC,                               )
11                                                     )
                                                       )
12                                   Defendant.        )
                                                       )
13
              This Corporate Disclosure Statement is filed on behalf of defendant KY Closeouts,
14
     LLC in compliance with the provisions of:
15
16             X      Rule 7.1, Federal Rules of Civil Procedure, a nongovernmental corporate party
                      to an action in a district court must file a statement that identifies any parent
17                    corporation and any publicly held corporation that owns 10% or more of its
                      stock or states that there is no such corporation.
18
19            ___     Rule 12.4(a)(1), Federal Rule of Criminal Procedure, any nongovernmental
                      corporate party to a proceeding in a district court must file a statement that
20                    identifies any parent corporation and any publicly held corporation that owns
21                    10% or more of its stock or states that there is no such corporation.

22            ___     Rule 12.4(a)(2), Federal Rule of Criminal Procedure, if an organizational victim
                      of alleged criminal activity is a corporation the government must file a statement
23
                      identifying the victim and the statement must also disclose the information
24                    required by Rule 12.4(a)(1).

25
26
            Case 2:20-cv-02457-JJT Document 2 Filed 12/22/20 Page 2 of 3

      TYSON & MENDES, LLP



 1          The filing party hereby declares as follows:
 2
             X     No such corporation.
 3
            ___    Party is a parent, subsidiary or other affiliate of a publicly owned corporation as
 4                 listed below. (Attach additional pages if needed.)
 5
                                                              Relationship
 6
            ___    Publicly held corporation, not a party to the case, with a financial interest in the
 7                 outcome. List identity of corporation and the nature of financial interest.
 8                 (Attach additional pages if needed.)

 9                                                            Relationship
10
                   Other (please explain).
11
12          Supplemental disclosure statement will be filed upon any change in the
13
     information provided herein.
14
            DATED this 22nd day of December, 2020.
15
16                                              TYSON & MENDES, LLP

17
                                                By: /s/ Sitar Bhatt
18                                                  Sitar Bhatt
                                                    Attorneys for Defendant
19
20
21
22
23
24
25
26
                                                  2
            Case 2:20-cv-02457-JJT Document 2 Filed 12/22/20 Page 3 of 3

      TYSON & MENDES, LLP



 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on December 22, 2020, I electronically transmitted the attached
   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
 3 of Electronic Filing to the following CM/ECF Registrants:
 4
     Richard H. Herold
 5   Jessica A. Gale
     SPENCER FANE LLP
 6   2415 E. Camelback Rd., Ste. 600
 7   Phoenix, AZ 85016
     rherold@spencerfane.com
 8   jgale@spencerfane.com
     Attorney for Plaintiff
 9
10 By: /s/ Mersadies Alvarado
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                               3
